Title: To James Madison from John Graham, January 1817
From: Graham, John
To: Madison, James



Newyork January, 1817

Capt Austen of the Ship Persia states the circumstances of an illegal Blockade to which he was subjected in the Port of one of the native Powers in India, by the British, altho they were not at War with that Power.  Also commercial Regulations in India.
If the port blockaded be not within the possessions of the B. E. I. Company, a representation on the subject to the B. Govt. will be proper thro’ Mr. Adams, or Mr. Bagot.
